Citation Nr: 0716925	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-02 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
service-connected lumbosacral spine strain with history of 
low back spasms (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from January 2000 to 
January 2004, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for low 
back disability, evaluated at zero percent.  In a Decision 
Review Officer Decision, dated in April 2005, the veteran's 
evaluation was increased to 10 percent.

The veteran was scheduled for a Board hearing in April 2007; 
however, he failed to appear for this hearing.  His hearing 
request, therefore, is deemed withdrawn. See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2006).  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
forward flexion of the thoracolumbar spine greater than 60 
degrees and a combined range of motion of the thoracolumbar 
spine greater than 120 degrees.

2.  Muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis, is not shown.

3.  The veteran's low back disability is not productive of a 
neurological impairment.







CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a low back disability have not been met.  38 
U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§  
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 
5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the 
information and evidence that is necessary to substantiate 
the claim; which information and evidence that VA will seek 
to provide; which information and evidence the claimant is 
expected to provide; and a general notification that the 
claimant may submit any other evidence in his or her 
possession that may be relevant to the claim.  In a March 
2004 letter, the RO appropriately indicated the above 
provisos to the veteran.  See Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  

38 C.F.R. § 3.159(b) (2006) notice requirements also apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The RO notified the veteran of 
these criteria in a March 2006 letter.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in April 2005 and July 2006, the veteran was 
afforded formal VA examinations to determine the nature, 
extent, severity, and manifestations of his low back 
disability.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background & Analysis

I.  Low Back Disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1999).

The Diagnostic Code number for lumbosacral strain is 
Diagnostic Code 5237.  The General Rating Formula states that 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 10 percent 
evaluation is warranted with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.

A 20 percent evaluation is warranted with forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation may be assigned 
in cases of unfavorable ankylosis of the entire thoracolumbar 
spine.  

Notes appended to the new General Rating Formula for Disease 
and Injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Each range of motion measurement is to be rounded 
to the nearest five degrees.  Id., Notes (2) and (4).  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).  

The RO has rated the veteran's low back disability as 10 
percent disabling.  After a careful review of the evidence, 
the Board finds that the preponderance of the evidence is 
against an entitlement to an evaluation in excess of 10 
percent.  

At the April 2005 VA examination, the veteran reported sharp 
low back pain that is functionally limiting four days a 
month.  The examination revealed tenderness on palpation over 
the lower back, but no signs of erythema.  The veteran's 
lumbar spine range of motion was flexion to 75 degrees, 
extension to 29 degrees, lateral flexion to 35 degrees, and 
rotation to 35 degrees.  There was pain with movement over 
the lumbar spine, especially on flexing at 75 degrees.  The 
examiner noted that the posture and gait were within normal 
limits.  The examiner diagnosed the veteran as having a 
lumbosacral strain with mild functional loss of range of 
motion.

At the July 2006 VA examination, the veteran reported 
intermittent low back pain with no distal radiation; daily 
increased pain with prolonged standing and lifting; and 
occasional left-sided spasms.  He denied erectile, bladder, 
or bowel dysfunction.  The examiner found no sign of 
scoliosis and a normal lumbar lordotic curve.  The veteran's 
lumbar spine range of motion was flexion to 95 degrees, 
extension to 30 degrees, right lateral bending to 30 degrees, 
left lateral bending to 35 degrees, right lateral rotation to 
40 degrees and left lateral rotation to 45 degrees.  A 
straight leg raising test was negative bilaterally to 90 
degrees.  All major muscle groups of both lower extremities 
were graded 5 and there was no dermatome sensory loss in 
either lower extremity.  The examiner noted no tenderness or 
spasm of the back, and found that deep tendon reflexes were 
graded 4 bilaterally above the knee and ankle.  After 
repetitive motion, there was no increased loss of motion due 
to fatigue, weakness, pain, lack of endurance, or 
incoordination.  An x-ray of the lumbosacral spine was normal 
and the examiner noted no neurologic defects.  He opined that 
the veteran was experiencing mild disability from his 
lumbosacral strain.

Since the veteran's back disability has consistently 
manifested a range of flexion in excess of 60 degrees, a 
combined range of motion in excess of 120 degrees, and has 
not been productive of muscle spasms or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, or a neurological impairment, he fails to meet the 
criteria for a rating in excess of 10 percent.  Accordingly, 
the appeal is denied.  


ORDER

An initial rating in excess of 10 percent for service-
connected low back disability is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


